 1
 2

 3

 4                                                          THE HONORABLE JAMES L. ROBART
 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                      SEATTLE DIVISION
 8
              SECURITIES AND EXCHANGE
 9            COMMISSION,                                       Case No. 2:17-cv-00405-JLR
10                            Plaintiff,
                                                                JOINT STATUS REPORT
11                     v.
12            ANDY SHIN FONG CHEN AND AERO
              SPACE PORT INTERNATIONAL GROUP,
13            INC.
14                            Defendants, and
15            NORTH AMERICAN FOREIGN TRADE
              ZONE INDUSTRIES, LLC; WASHINGTON
16            ECONOMIC DEVELOPMENT CAPITAL,
              LLC; WASHINGTON ECONOMIC
17            DEVELOPMENT CAPITAL II, LLC; EVF,
              INC.; MOSES LAKE 96000 BUILDING LLC;
18            SUN BASIN ORCHARDS, LLC; PIA, LLC;
              JOHN CHEN; TOM CHEN; BOBBY CHEN;
19            and HEIDI CHEN,
              Relief Defendants.
20

21
                      The parties, the Securities and Exchange Commission (“SEC”) and Andy Chin
22
            Fong Chen and Aero Space Port International Group, Inc. (the “Defendants”), submit this
23
            JOINT STATUS REPORT pursuant to this Court’s February 15, 2019 ORDER (ECF No.
24
            55). The parties have conferred several times about the best way to proceed in this
25
            matter.
26
                      1.    The only remaining issues that would require a jury trial are the SEC
27
            claims for liability under Sections 17(a)(1) and (3) of the Securities Act of 1933, and
28
         JOINT STATUS REPORT                            1           SEC v. Chen et al., 17-cv-0405 (WDNY)(JLR)
     .
 1          those under Rule 10b-5(a) and (c) promulgated pursuant to Section 10 of the Securities

 2          Exchange Act of 1934. Dismissal of the remaining claims requires approval of the SEC’s

 3          Commissioners. The SEC staff involved in this matter are in the process of providing

 4          their recommendation as to the remaining claims to the Commission.

 5                 2.      The parties are in agreement that it is not necessary for the Court to

 6          maintain the current trial date.

 7                 3.      The parties are in discussions about the range of possible remedies,

 8          including whether additional discovery may be appropriate, whether disgorgement from

 9          relief defendants will prove necessary, and whether the issues may be resolved through

10          presentation by papers, or a hearing, or settlement. The current hope is that the parties

11          can narrow the issues, and present the Court with a proposed plan to complete the remedy

12          proceedings as expeditiously as possible.

13

14          Dated: February 20, 2019
                                                   Respectfully submitted,
15

16
                         By: s/John D. Worland, Jr.              /s/ Frank R. Siderius
17                           JOHN D. WORLAND, JR.*              FRANK R. SIDERIUS,
                             DAVID MENDEL*                      WSBA #7759
18                           GREGORY N. MILLER*
                             (*Conditionally Admitted           SIDERIUS, LONERGAN &
19                           Pursuant to Local Rule 83.1))
                             worlandj@sec.gov                   MARTIN, LLP
20
                                                                Attorneys for Defendants and Relief
21                                                              Defendants
                         Attorneys for Plaintiff
22
                                                                500 Union Street, Suite 847
                         SECURITIES AND                         Seattle, WA 98101
23                       EXCHANGE COMMISSION
                         100 F Street NE                        206.624.2800 work
24                       WASHINGTON, DC 20549                   franks@sidlon.com
                         Telephone: (202) 551-4438              www.sidlon.com
25

26

27

28
         JOINT STATUS REPORT                            2            SEC v. Chen et al., 17-cv-0405 (WDNY)(JLR)
     .
 1                                   CERTIFICATE OF SERVICE
 2
                   I certify that on February 20, 2019, a copy of the foregoing document was served
 3
            upon all counsel of record via the Court’s electronic filing system, which sends
 4
            notification to the following parties:
 5

 6                                         FRANK R. SIDERIUS,
                                           SIDERIUS, LONERGAN & MARTIN, LLP
 7
                                           Attorneys for Defendants and Relief Defendants
 8
                                           500 Union Street, Suite 847
 9                                         Seattle, WA 98101
10                                         206.624.2800 work
                                           franks@sidlon.com
11                                         www.sidlon.com

12
                                                            s/ John D. Worland, Jr.
13                                                          JOHN D. WORLAND, JR.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         JOINT STATUS REPORT                            3           SEC v. Chen et al., 17-cv-0405 (WDNY)(JLR)
     .
